Citation Nr: 1412513	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  13-06 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar spondylosis.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from March 1945 to December 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In March 2014, the Board received additional evidence without a waiver of initial RO consideration.  However, as indicated below, the Veteran's claim is being remanded for other reasons and the RO will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering the newly received evidence for the limited purpose of issuing a comprehensive and thorough remand.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the March 2013 substantive appeal (via a VA form 9), the Veteran asserted that his service-connected lumbar spondylosis is more severe than is reflected in the current 20 percent rating.  He stated that he is in a wheelchair due to a nonservice-connected stroke and could not have had the extent of range of motion of the lumbar spine as was indicated at the July 2011 VA examination.  Further, this examination is over two and a half years old and is therefore somewhat stale.  Also, in light of the Veteran's contentions, the current extent and severity of his service-connected lumbar spondylosis spine disability is unclear.  Thus, the Board finds that a more current examination is needed.

In addition, in the Veteran's September 2011 notice of disagreement, he indicated that he could provide physician information as to limitation of motion of his lumbar spine, suggesting that there was pertinent, outstanding medical evidence not associated with the claims file.  On remand therefore, the Veteran should be afforded an additional opportunity to provide information and/or evidence pertinent to the claim on appeal.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, so that any additional evidence (from both VA and non-VA health care providers) pertinent to the claim on appeal that is not currently of record can be obtained.  All such available relevant medical records should be associated with the Veteran's claims folder.  

2. Thereafter, schedule the Veteran for an appropriate VA examination of his lumbar spine.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  If a separate neurological examination is necessary, that examination should be scheduled.  The examination should set out orthopedic and neurological findings reflecting the extent and severity of the Veteran's service-connected lumbar spondylosis.  The examiner should provide the following:

(a) In setting out neurological findings, the examiner should identify, and comment on the frequency or extent of all neurological symptoms associated with the lumbar spondylosis, to include muscle spasm, guarding, foot drop, radiculopathy, or sciatic neuropathy.  All neurological manifestations should be described in detail. 

(b) In setting out orthopedic findings, the examiner should conduct range of motion testing of the lumbar spine, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or coordination associated with the low back. If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the low back due to pain or any of the other symptoms noted above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion. 

(c) The examiner should indicate whether any current muscle spasm or guarding is severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(d) The examiner should also indicate whether the Veteran has any ankylosis of the spine, and, if so, the extent of any ankylosis, and whether the ankylosis is favorable or unfavorable.

(e) The examiner should state whether the Veteran's lumbar spine disability has resulted in any incapacitating episodes and the amount of time of such in the previous year.  [An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed res prescribed by a physician and treatment by a physician.]  

(f) The examiner should provide an opinion concerning the impact of the service-connected lumbar spine disability on the Veteran's ability to work and should state whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected lumbar spondylosis.

With respect to clinical findings, the examiner should distinguish symptoms of the Veteran's service-connected lumbar spondylosis disability from that of any nonservice-connected disabilities, to include complications due to being in a wheelchair.  In this regard, the Board notes that, if it is not medically possible to distinguish the symptoms and effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected lumbar spondylosis. Mittleider v. West, 11 Vet. App. 181 (1998). 

A complete rationale must be given for all opinions and conclusions expressed.

3. Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

